EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Ulatowski on 03/18/2021.

The application has been amended as follows: 
Claim 1, line 2: “a plurality o channels” was changed to “a plurality of channels”. 
Claim 1, line 3: “each unique weak electrical signal” was changed to “each of the unique weak electrical signals”. 
Claim 1, line 13: “of the plurality of the plurality of” was changed to “of the plurality of”.
Claim 1, line 15: “an output configured to provide an output comprising the amplified” was changed to “an output configured to provide amplified”. 
Claim 10, line 1: “claim 6” was changed to “claim 1”.
Claim 10, lines 2-3: “the plurality of parallel transistor pairs” was changed to “a plurality of parallel transistor pairs”.
Claim 10, lines 3-4: “biased based on a number of a biasing current voltage” was changed to “and is biased based on a biasing current voltage”. 
Claim 22, line 3: “each unique weak electrical signal” was changed to “each of the unique weak electrical signals”.
Claim 22, line 5: “a plurality o channels” was changed to “a plurality of channels”.
Claim 22, line 5: “a unique weak electrical signal” was changed to “the unique weak electrical signal”.
Claim 22, line 15: “of the plurality of the plurality of” was changed to “of the plurality of”.
Claim 22, line 17: “an output configured to provide an output comprising the amplified” was changed to “an output configured to provide amplified”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest prior art of record, Baumgartner et al. (U.S. Pat. No. 5467090) (previously cited), in view of Bowers (U.S. Pub. No. 2011/0234322) (previously cited) and Ohannaidh (U.S. Pub. No. 2006/0186951) (previously cited) fails to disclose “an amplifier circuit: a differential input circuit configured to input the unique weak electrical signals comprising: a number of inverting input parallel transistors to receive an inverting input voltage paired to an equal number of non-inverting input parallel transistors to receive a non-inverting input voltage, wherein the number and the equal number are at least four, and at least equal to another number of the plurality of the plurality of channels” in combination with the other claim limitations.
With regard to claim 22, the closest prior art of record, Baumgartner in view of Bowers and Ohannaidh fails to disclose “an amplifier circuit comprising: a differential input circuit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.F./Examiner, Art Unit 3791  

/MATTHEW KREMER/Primary Examiner, Art Unit 3791